The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-41 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,269,110.  The conflicting claims are not identical because patent claim 1 requires the additional elements of “determining a first average brightness value for the line region and a second average brightness value for the non-line region”, not required by claim 22 of the instant application.  However, the conflicting claims are not patentably distinct from each other because:
•        Claims 22 of application '261 and claim 1 of patent '110 recite common subject matter;
•        Whereby claim 22, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
•        Whereby the elements of claim 22 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 22-26,30-34, and 37-39  are rejected under 35 U.S.C. 103 as being unpatentable over Kanter et al ( Color Crack identifying cracks in glass ) in view Nakano et al (US 2016/055392)
As to claim 22, Kanter et al. teaches the method performed by one or more computing devices for detecting cracks in a screen of an electronic device, the method comprising overlaying at least one kernel on an image of the screen of the electronic device at a selected location, the kernel comprising a matrix ( figure 1;section 5, use of the canny edge detector)detect a crack at an orientation and comprises a matrix that has a plurality of regions; (Section 5; use of the canny edge detector to locate cracks). While Kanter meets a number of the limitations of the claimed invention, as pointed out more fully above, Kanter fails to specifically teach the kernel comprising a matrix having a line region and a non-line region; automatically identifying a crack at the selected location if the first average brightness value is greater than the second average brightness value by at least a predetermined threshold amount.
Specifically, Nakano et al. teaches dividing a region of the object image into a plurality of pixels line and non-line region (paragraph[0070-0072]);  inverting a grayscale value of each of the plurality of pixels;  preparing a group of filters with different rotational orientation components and applying one of the filters to the plurality of pixels;  setting values of pixels with filter responses greater than or equal to a first threshold value to 1 and setting values of the other pixels to 0;  applying a filter, to the plurality of pixels, wherein the filter responds to spatial frequencies of edges of white lines;  replacing a set value of a pixel with 0 if an absolute value of a filter response corresponding to the pixel is greater than or equal to a second threshold value and the set value of the pixel is 1;  and extracting a line segment vector estimated to correspond to a crack by using a transform that estimates continuity of the plurality of pixels. Nakano et al clearly teaches designing the filters respond to spatial frequencies of the edges of white lines and remove line segment vectors of the edges of the white lines and character from the group of line segment vectors in FIG. 7(see paragraph [0049-0058]; [0063-0075]). It would have been obvious to one of ordinary skill in the art to use the matrix approach with the Gabor filter in Kanter in order to quantify the surface condition of a long and wide highway through visual inspection, there is a need for automatic quantification through image analysis. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 23, Nakano teaches the method of claim 22, further comprising: generating an image pyramid with multiple layers of the image (figure 5), each of the layers being down sampled to a different degree; and for each of the layers, overlaying the kernel on the layer to obtain, at various locations of the layer, brightness values for the plurality of regions (paragraph [0049-0058]; figure 5 and 6). 
 	As to claim 24, Nakano et al teaches the method of claim 22 wherein the at least one kernel includes at least 10 kernels, and wherein each kernel is configured to detect a crack at a different orientation. (paragraph[0049-0058]; figure 5 and 6).
As to claim 25, Nakano et al teaches the method of claim 22 wherein overlaying the kernel on the image comprises moving the kernel across each location on the image and multiplying underlying pixel values of the image with values of the kernel (paragraph [0049-0058]).
 	As to claim 26, Nakano et al teaches the  method of claim 22 wherein  first two or more regions include a left-line (LL) region,- and a right-line (RL) region, and wherein the second two or more regions include an above-the-line (AL) region, and a below-the-line (BL) region. (paragraph[0070-0072]). 
 	 As to claim 31, Kanter et al teaches the method of claim 22, further comprising, before overlaying the kernel on the image, evaluating the image of the screen to determine if an animated background is present. (Section 5; use of the canny edge detector to locate cracks and section 6).
The limitation of claim 32-34, 37-39 has been addressed above.


Allowable Subject Matter
Claims 27-30, 35-36, and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664